DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant's arguments filed 11/18/2020 have been fully considered but they are not persuasive. 
Applicant argues Ganeshkumar does not teach the recited limitation of a direction of arrival module communicably coupled to receive the frequency domain pre-processing signal output, which is based on the subset of select narrow bands and configured to perform a direction of arrival operation on the pre-processing signal output, to thereby provide a direction of arrival estimation to a steerable beamformer module (Amendment, pages 20 – 22).
The examiner disagrees, since Ganeshkumar discloses “the example systems 300, 400 may operate in a digital domain and may include analog-to-digital converters (not shown).  Additionally, components and processes included in the example systems 300, 400 may achieve better performance when operating upon narrow-band signals instead of wideband signals.  Accordingly, certain examples may include sub-band 
filtering to allow processing of one or more sub-bands by the example systems 300, 400.  For example, beam forming (paragraph 56)… certain examples of the 
beam formers discussed in the example systems herein implement super-directive 
techniques and take advantage of near-field aspects of the user's voice, e.g., 
that the direct path of a user's speech is a dominant component of the signals 

the proximity of the user's mouth, as opposed to noise sources that tend to be 
farther away and not dominant (using superdirective beamforming that enhances acoustic response in the direction of the user's mouth, inherently disclose performing a direction of arrival operation on the pre-processing signal output; paragraph 70).

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1 – 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ganeshkumar (US PAP 2018/0270565).
As per claims 1, 6, and 11, Ganeshkumar teaches a hands-free voice user interface system comprising:
a narrow band band-pass filter frequency band selection module configured to perform a signal band extraction operation on a frequency domain signal to thereby extract a subset of select narrow bands of the frequency domain signal and provide selected narrow band outputs (“Alternately or additionally, the example systems 300, 400 may be employed to operate on sub-bands.  Such sub-bands may be within a spectrum associated with human speech.  Additionally or alternately, the example 
a selective band limited frequency band signal preprocessing module including acoustic echo cancellation, said preprocessing module communicably coupled to receive the selected narrow band outputs and having a frequency-domain preprocessing acoustic echo cancellation module on the provided selected narrow band outputs to thereby provide a frequency-domain pre-processing output  based on the subset of select narrow bands(“In some examples, one or more echo cancellers may receive a playback signal as an echo reference signal, and may adaptively filter the echo reference signal to produce an estimated echo signal, and may subtract the estimated echo signal from a primary and/or voice estimate signal.  In some examples, one or more echo cancellers may pre-filter an echo reference signal to provide a first estimated echo signal, then adaptively filter the first estimated echo signal to provide a final estimated echo signal.”; paragraphs 56, 100);and
a narrow band direction of arrival module communicably coupled to receive the frequency domain pre-processing signal output based on the subset of select narrow bands and configured to perform a direction of arrival operation on the pre-processing signal output, to thereby provide a direction of arrival estimation to a steerable beamformer module (paragraphs 39, 53, 56, 70; using superdirective beamforming that enhances acoustic response in the direction of the user's mouth, inherently disclose performing a direction of arrival operation on the pre-processing signal output).



As per claims 3, 8, 13, Ganeshkumar further discloses the beamformer module operates in the bandwidth of DC to a Nyquist Frequency of the operated sampling rate (“satisfies the Nyquist-Shannon sampling theorem for a frequency range up to 8 kHz”; paragraphs 56, 65).

As per claims 4, 9, 14, Ganeshkumar further discloses the Nyquist Frequency is approximately 8kHz (paragraphs 56, 65).

As per claims 5, 10, 15, Ganeshkumar further discloses the subset of select narrow bands are one of contiguous bands and alternating bands (“multiple sub-bands that in combination encompass the full range”; paragraph 56, 58).

Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT CYR whose telephone number is (571)272-4247.  The examiner can normally be reached on Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/LEONARD SAINT CYR/Primary Examiner, Art Unit 2658